Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-256
                       Lower Tribunal No. F92-3649
                          ________________


                              Joseph White,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Joseph White, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.